Citation Nr: 1214075	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-09 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the service-connected lumbar spine disability. 

2.  Entitlement to an increased rating for the service-connected left thumb disability, to include higher than 20 percent prior to April 6, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to November 1955. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in October 2009. 

In January 2010, the Board remanded the case to the RO for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2)  (West 2002). 

The issue of an increased rating for the service-connected left thumb disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will undertake to notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The service-connected lumbar spine disability is shown to be manifested by pain and severe limitation of motion; neither unfavorable ankylosis of the thoracolumbar spine, nor incapacitating episodes due to intervertebral disc syndrome is demonstrated.

2.  The service-connected disabilities consisting of lumbosacral strain with traumatic arthritis, rated as 40 percent disabling; an adjustment disorder with mixed anxiety and depressed mood, rated as 30 percent disabling; and the residuals of a fracture of the left thumb, rated as 20 percent disabling combine to a rating of 70 percent.

3.  The Veteran is shown as likely as not to be prevented from securing and following substantially gainful employment consistent with his work and educational background as a result of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5242 (2011).

2.  By extending the benefit of the doubt to the Veteran, criteria for the assignment of a TDIU rating by reason of service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in April 2007, July 2008, March 2010, November 2010, February 2012, as well as the prior January 2010 Board remand, and the March 2008 Statement of the Case, the Veteran was provided with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed as to those issues being finally decided on this appeal, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  

The Veteran was afforded VA examinations during the course of this appeal, including multiple VA examinations in 2010 and 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the Veteran nor her prior representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, as to those issues being finally decided on this appeal, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Entitlement to an increased evaluation for the Veteran's service connected lumbosacral disabilities.

The Veteran contends that a higher rating is warranted for his service connected lumbar spine disability, which is currently evaluated as 40 percent disabling.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2011).  
 
The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4.40 (2011).

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).
 
The schedule for rating spine disabilities provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).   

The Board notes that the Veteran was previously rated under a different Diagnostic Code for his lumbosacral strain with traumatic arthritis, but the regulations governing spine disabilities were modified prior to the Veteran's claim for increase, and therefore only this revised law is to be considered.  

The Board also points out that, as the Veteran has never been diagnosed with Intervertebral Disc Syndrome, a rating under Diagnostic 5243 would not be appropriate and the Board will therefore only consider the general rating formula for disease and injuries of the spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine.

The fact that the criteria for rating spine disabilities include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the Veteran's service connected lumbosacral strain, have not been met.  

As noted, in order to warrant a higher evaluation for his lumbosacral strain, the Veteran would have to be found to have unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record simply does not show ankylosis of the spine.  

While the most recent VA examination report of April 2010, and prior VA examinations, as well as treatment records, showed marked limitation of the spine, the Veteran has at all times been shown to have, even considering pain on motion as per DeLuca, to have at least some motion of the lumbar spine.  With no finding of ankylosis of the spine at any time, favorable or unfavorable, the Board finds that the criteria for a higher evaluation, for the service-connected lumbar spine disability, have not been met.

This claim was remanded in January 2010 in part to determine whether the Veteran might be entitled to a higher rating for his service-connected disability on the basis of neurological symptomatology.  

The Veteran could be entitled to additional ratings were it shown that his lumbar spine disability caused objective neurological abnormalities, such as radiculopathy in the lower extremities.  However, the medical evidence of record does not show this to be the case.

Specifically, the Board notes that a December 2011 report of VA examination found the Veteran did report having back pain radiating into his legs, but the examiner suspected his having a complex regional pain syndrome.

An April 2011 VA examination report with February 2012 addendum opinion
found that the Veteran's reports of pain and weakness in the lower extremities were peripheral neuropathy, but not related to his service-connected back disability.  

In support of this opinion, the examiner stated that there was insufficient evidence on the imaging studies to support a diagnosis related to the back.  The examiner also indicated that the Veteran had other contributing causes for peripheral neuropathy.  

Therefore, with no evidence having been presented which shows that the Veteran has unfavorable ankylosis of the thoracolumbar spine or a related neurological disability due to intervertebral disc syndrome, the Board finds that the preponderance of the evidence is against the claim for increase.  Hence, as the benefit-of-the-doubt doctrine does not apply, an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


Entitlement to TDIU

In order to establish entitlement to TDIU, there must be impairment due to service-connected disabilities so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulatory scheme for a TDIU rating provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  

The subjective criteria provide for a TDIU rating when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 

In this case, the service-connected lumbosacral strain is rated as 40 percent disabling, and his combined rating, with the adjustment disorder rated as 30 percent disabling and left thumb disability rated at 20 percent disabling, is calculated as being 70 percent.  38 C.F.R. § 4.25.  As such, the Veteran meets the schedular criteria for TDIU rating under 38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the service connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.

Considering all evidence of record, the Board finds that the service-connected disabilities are shown as likely as not preclude the Veteran from securing and following a substantially gainful occupation that would be consistent with his employment history as a welder for over 20 years.  

An April 2010 report of VA examination diagnosed the Veteran with a back strain, and Diffuse Idiopathic Skeletal Hyperostosis (DISH).  The examiner indicated that this condition would have severe impact on all the Veteran's activities of daily living, including such things as chores, shopping, recreation and travelling.

The Veteran also underwent an examination of his thumb in April 2010.  At that time, the Veteran was diagnosed as status post left thumb surgery.  The examiner opined that the current severity of the thumb disability was moderate, based mainly on subjective reports of pain and loss of activities.  The examiner indicated that hand disability was noted as likely as not to be responsible for his unemployability as an iron worker/welder.   It was also noted that this disability would not render him unemployable for other vocations.  

An April 2011 report of VA examination diagnosed the Veteran with degenerative joint disease of the left thumb, with no range of motion.  The examiner indicated that the Veteran's thumb was unfavorably ankylosed and would have a moderate impact on the Veteran's employability as a welder.

Most telling is the report of a December 2011 VA psychiatric examination.  At that time, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depressed mood, secondary to his service connected lumbar spine injury.  

The examiner indicated that, given his fatigue secondary to pain related sleep disturbances, and ongoing depression that worsens as his pain increases, the Veteran could only be expected to work a few hours a week, in a flexible position that accommodated any physical limitations he might have and did not have any time-sensitive deadlines.  

To the extent that the Veteran may be able to perform some sort of limited work, the Board finds the combined limitations caused by the service-connected disabilities as likely as not are such that he would be unable to perform substantially gainful work, given work and education background.  

In resolving all reasonable doubt in the Veteran's favor, a TDIU rating is warranted.


ORDER

An increased rating in excess of 40 percent for the service-connected lumbar spine disability is denied.  

A total rating based on individual unemployability by reason of service-connected disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

As to the Veteran's claim of for an increased rating for his service-connected left thumb disability, the Board notes that, in a rating decision dated February 2012, the RO assigned an increased rating of 20 percent, effective on April 6, 2011.  

The RO identified this as a full grant of the benefit sought on appeal and determined that the appeal to this extent was resolved in full.  

However, the rating was not the highest available in accordance with the applicable rating criteria or assigned for the entire period of the appeal.   Therefore, the Board finds that this matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Moreover, as it appears that recently received evidence has not been fully address in connection with the claim for increase, the matter must be remanded for further review by the RO, to include the issuance of a Supplemental Statement of the Case, if indicated.  38 C.F.R. § 19.31 (2011).  

Accordingly, this matter is REMANDED to the RO for the following action:

After completing any indicated development, the RO should readjudicate the claim for an increase rating for the service-connected left thumb disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


